IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


OTIS ERISMAN,                             : No. 389 MAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
DEPARTMENT OF TRANSPORTATION,             :
BUREAU OF DRIVER LICENSING,               :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2016, the Petition for Allowance of Appeal is

DENIED.